


EXHIHBIT 10.1




DUKE MOUNTAIN RESOURCES, INC.




7% NON NEGOTIABLE PROMISSORY NOTE




Principal Amount: $27,000

Issue Date: March 19, 2014




FOR VALUE RECEIVED, DUKE MOUNTAIN RESOURCES, INC., a Nevada corporation
(“Borrower”), hereby promises to pay to KALEN CAPITAL CORPORATION, a corporation
organized under the laws of British Columbia, Canada (the “Holder”) or its
registered assigns or successors in interest or order, without demand, the sum
of TWENTY SEVEN THOUSAND DOLLARS ($27,000) (“Principal Amount”), together with
interest thereon as set forth below.




ARTICLE 1

INTEREST




1.1

Interest Rate. Interest on this Note shall accrue at the annual rate of SEVEN
PERCENT (7%) as computed on the basis of a 365-day year. Interest will begin to
accrue as of the date hereof is payable with payment of each installment of
principal due hereunder, accelerated or otherwise. Interest due on this Note
shall not be compounded.




1.2

Default Interest Rate. Following the occurrence and during the continuance of an
Event of Default, which, if susceptible to cure is not cured within the cure
periods (if any) set forth in Article 3, otherwise then from the first date of
such occurrence until cured, the annual interest rate on this Note shall
(subject to Section 4.9) be the lesser of TEN PERCENT (10%), or the maximum rate
then allowable by law, and be due on demand.




ARTICLE 2

PAYMENT




2.1

Due Date. The Borrower shall pay the Principal Amount and all accrued and unpaid
interest on this Note no later than March 19, 2016. The outstanding Principal
Amount and accrued and unpaid interest thereon may be prepaid by the Borrower in
whole or in part, without penalty.




ARTICLE 3

EVENTS OF DEFAULT




The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:




3.1

Failure to Pay Principal or Interest. The Borrower fails to pay all of the
Principal Amount and interest under this Note when due and such failure
continues for a period of eight (8) business days after the due date.




3.2

Breach of Covenant. The Borrower breaches any material covenant or other term or
condition of this Note and such breach, if subject to cure, continues for a
period of ten (10) business days after written notice to the Borrower from the
Holder.




3.3

Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith or
therewith shall be false or misleading in any material respect as of the Closing
Date.











3.4

Receiver or Trustee. The Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for them or for a substantial part of their property or business; or such a
receiver or trustee shall otherwise be appointed.




3.5

Judgments. Any money judgment, writ or similar final process shall be entered or
filed against Borrower or any subsidiary of Borrower in the United States or any
of their property or other assets in the United States for more than $100,000,
and shall remain unvacated or unsatisfied, for a period of sixty days.




3.6

Non-Payment. A default by the Borrower under any one obligation in an aggregate
monetary amount in excess of $100,000 for more than twenty (20) days after the
due date, unless the Borrower is contesting the validity of such obligation in
good faith and has segregated cash funds equal to not less than one-half of the
contested amount.




3.7

Bankruptcy. Bankruptcy, insolvency, reorganization, or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law, or the
issuance of any notice in relation to such event, for the relief of debtors
shall be instituted by or against the Borrower or any Subsidiary of Borrower and
if instituted against them are not dismissed within forty-five (45) days of
initiation.




ARTICLE 4

MISCELLANEOUS




4.1

Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.




4.2

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or email addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.




If to Borrower:




Duke Mountain Resources, Inc.

6805 Sundance Trail

Riverside, CA 92506




If to Holder:




Kalen Capital Corporation

[ADDRESS]




or such other addresses as may be provided by Borrower or Holder to the other
party.




4.3

Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.








4.4

Assignees. This Note shall be binding upon the Borrower and its successors and
assigns, and shall inure to the benefit of the Holder and its successors and
assigns.




4.5

Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.




4.6

Binding Effect. This Note shall be binding on the Parties and their respective
heirs, successors, and assigns; provided, however, that the Borrower shall not
assign its rights hereunder in whole or in part without the express written
consent of the Holder.




4.7

Severability. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of the parties to the
fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.




4.8

Final Note. This Note contains the complete understanding and agreement of the
Borrower and Holder and supersedes all prior representations, warranties,
agreements, arrangements, understandings, and negotiations.




4.9

Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.




4.10

Construction. Each party acknowledges that its legal counsel participated in the
preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.




4.11

Redemption. This Note may not be redeemed, prepaid or called without the consent
of the Holder except as described in this Note.




4.12

Non-Business Days. Whenever any payment or any action to be made shall be due on
a Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.




4.13

Governing Law. This Note shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflicts of laws and
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the State of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder or to
enforce a judgment or other court in favor of the Holder.




[SIGNATURE PAGE FOLLOWS]











IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 25th day of March, 2014.




DUKE MOUNTAIN RESOURCES, INC.




By: /s/ David Gamache

Name:

David Gamache

Title:

President and Chief Executive Officer



